Per Curiam.

ORDER
Petitioner was indefinitely suspended from the practice of law in this State by Order of this Court on June 7, 1966. Grievance Committee, Charleston County Bar Ass’n v. Lempesis, 248 S. C. 47, 148 S. E. (2d) 869. On September 3, 1969, he petitioned for reinstatement and a hearing was accorded him before the Committee on Character and Fitness, on December 10, 1969. At this hearing considerable testimony favorable to petitioner was received, but two Charleston attorneys appeared and testified in opposition. Additionally, the Committee received and considered letters of recommendation from numerous attorneys.
The Committee reported to this Court that a majority of the members thereof had reached the conclusion that, in the *285best interests of the public and the Bar of the State, petitioner’s reinstatement should not, at the time, be recommended. Pursuant to Sec. 30 of the Rule on Disciplinary Procedure, petitioner timely filed objections to the report of the Committee and a brief in support thereof.
The members of the Committee on Character and Fitness are officers of this Court, commissioned and charged with the duty, inter alia, of investigating the character and claimed rehabilitation of fellow members of the Bar seeking reinstatement, and of reporting to this Court the proceedings of their inquiry, and their findings and recommendations. The report of this Committee, however, is only advisory; upon this Court alone rests the grave and ultimate responsibility of adjudging, from the record, whether or not the petitioner should be reinstated at this time.
This Court is well aware, and deeply appreciative of the constantly great and generous service rendered to the Court and the public by the members of the Committee in the discharge of their arduous duties. In the instant matter the comprehensive report of the Committee and the recommendation of the majority thereof have received careful and respectful consideration by the Court. However, after a careful consideration thereof and the entire record, the Court is of the opinion that the petition should be granted.
It is, therefore, ordered that J. Louis Lempesis be reinstated as a member in good standing of the South Carolina Bar upon his compliance with the Rules of this Court concerning the South Carolina State Bar.
Joseph R. Moss, C. J., and J. Woodrow Lewis, Thos. P. Bussey, J. M. Brailsford and Bruce Littlejohn, JJ.